Per curiam.
After defendant’s conviction and sentence, he filed a motion for bail pending appeal in the trial court.
The trial court denied the motion for bail after hearing evidence.
*590Ordered June 20, 1977.
Defendant has filed a notice of appeal to the Court of Appeals from the judgment and sentence; and a motion for bail pending appeal. A transcript of the evidence given at his bail hearing before the trial court has also been filed. The evidence demands findings: (1) that there is no substantial risk that defendant will not appear to answer the judgment following conclusion of the appellate proceedings; (2) that the defendant is not likely to commit a serious crime, intimidate witnesses or otherwise interfere with the administration of justice; and (3) that the appeal is not frivolous or taken for delay. Accordingly, the trial court abused its discretion in not granting defendant bail pending appeal. The motion is granted and the cause is remanded to the trial court with direction that bail in a reasonable amount be ordered.